             Case 18-36958 Document 431 Filed in TXSB on 03/01/19 Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    PARKER DRILLING COMPANY, et al.,1                                ) Case No. 18-36958 (MI)
                                                                     )
                              Debtors.                               ) (Jointly Administered)
                                                                     )

                      NOTICE OF AGENDA FOR HEARING
            SCHEDULED FOR MARCH 5, 2019, AT 2:30 P.M. (PREVAILING
          CENTRAL TIME), BEFORE THE HONORABLE MARVIN ISGUR AT
     THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT
     OF TEXAS, AT COURTROOM 404, 515 RUSK STREET, HOUSTON, TEXAS 77002

1.           Amended Joint Chapter 11 Plan of Reorganization of Parker Drilling Company and its
             Debtor Affiliates [Docket No. 309]

                   Responses Received:

             A.    Limited Objection of the Dow Chemical Company, et al., to the Amended Joint
                   Chapter 11 Plan of Reorganization of Parker Drilling Company and its Debtor
                   Affiliates [Docket No. 381]

             B.    Objection of Barings LLC to Confirmation of the Amended Chapter 11 Plan of
                   Reorganization of Parker Drilling Company and its Debtor Affiliates Pursuant to
                   11 U.S.C. §§ 1123(a)(4), 1129(a)(1)-(3) and (10) and Federal Rules of Bankruptcy
                   Procedure 2019, 3018 and 3020 [Docket No. 384] (the “Barings Objection”)

             C.    Objection of the Acting United States Trustee to Confirmation of Debtors’
                   Amended Joint Chapter 11 Plan of Reorganization [Docket No. 385] (the
                   “U.S. Trustee Objection”)

             D.    Objection by the Exxon and Hibernia Entities to (A) Amended Joint Chapter 11
                   Plan of Reorganization of Parker Drilling Company and its Debtor Affiliates and

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Parker Drilling Company (8660); 2M-TEK, Inc. (1761); Anachoreta, Inc. (3667); Pardril, Inc.
      (4469); Parker Aviation Inc. (6372); Parker Drilling Arctic Operating, LLC (6834); Parker Drilling Company of
      Niger (4204); Parker Drilling Company North America, Inc. (6381); Parker Drilling Company of Oklahoma
      Incorporated (8949); Parker Drilling Company of South America, Inc. (0657); Parker Drilling Management
      Services, Ltd. (7200); Parker Drilling Offshore Company, LLC (9092); Parker Drilling Offshore USA, L.L.C.
      (1469); Parker North America Operations, LLC (1180); Parker Technology, Inc. (6599); Parker Technology,
      L.L.C. (1875); Parker Tools, LLC (8864); Parker-VSE, LLC (2282); Quail USA, LLC (8885); and Quail Tools,
      L.P. (1471). The Debtors’ service address is: 5 Greenway Plaza, Suite 100, Houston, Texas 77046.



KE 59855237
Case 18-36958 Document 431 Filed in TXSB on 03/01/19 Page 2 of 5



     (B) the Cure Claims Proposed in the Debtors’ Notice of Filing of Plan Supplement
     [Docket No. 386]

E.   Cypress-Fairbanks ISD, Ector CAD, Fort Bend County, Harris County and Victoria
     County’s Objection to the Debtors’ Plan of Reorganization [Docket No. 387]

F.   Objection of the Securities and Exchange Commission to the Confirmation of the
     Amended Joint Chapter 11 Plan of Reorganization of Parker Drilling Company and
     its Debtor Affiliates [Docket No. 388] (the “SEC Objection”)

G.   Consenting Stakeholders’ (I) Reply to Objection of Barings LLC to Confirmation
     of the Amended Chapter 11 Plan of Reorganization of Parker Drilling Company
     and its Debtor Affiliates and (II) Limited Joinder to the Debtors’ Memorandum of
     Law in support of Confirmation of the Amended Joint Chapter 11 Plan of Parker
     Drilling Company and its Debtor Affiliates and Omnibus Reply to Objection
     thereto [Docket No. 421]

     Response Deadline: February 22, 2019 at 4:00 p.m. (Prevailing Central Time).

     Related Documents:

A.   Order Scheduling Hearings and Objection deadlines with Respect to the Debtors’
     Disclosure Statement and Plan Confirmation [Docket No. 68]

B.   Notice of Filing of Amended Joint Chapter 11 Plan or Reorganization of Parker
     Drilling and its Debtor Affiliates [Docket No. 297]

C.   Order (I) Approving the Adequacy of the Disclosure Statement, (II) Approving the
     Solicitation and Notice Procedures with Respect to Confirmation of the Debtors’
     Proposed Joint Plan of Reorganization, (III) Approving the Forms of Ballots and
     Notices in Connection Therewith, (IV) Approving the Rights Offering Procedures
     and Related Materials, (V) Scheduling Certain Dates with Respect Thereto, and
     (VI) Granting Related Relief [Docket No. 312]

D.   Notice of Filing of Plan Supplement [Docket No. 355]

E.   Declaration of James Daloia of Prime Clerk LLC Regarding Solicitation of Votes
     and Tabulation of Ballots Cast on the Amended Joint Chapter 11 Plan of
     Reorganization of Parker Drilling Company and its Debtor Affiliates
     [Docket No. 400]

F.   Notice of Filing of Amended Plan Supplement [Docket No. 402]

G.   Debtors’ Memorandum of Law in Support of Confirmation of the Amended Joint
     Plan of Reorganization of Parker Drilling Company and its Debtor Affiliates and
     Omnibus Reply to Objections Thereto [Docket No. 420]



                                     2
     Case 18-36958 Document 431 Filed in TXSB on 03/01/19 Page 3 of 5



     H.     Declaration of David M. Cunningham in Support of Confirmation of the Amended
            Joint Plan of Reorganization of Parker Drilling Company and its Debtor Affiliates
            [Docket No. 422]

     I.     Declaration of Bassam J. Latif in Support of Confirmation of the Amended Joint
            Chapter 11 Plan of Reorganization of Parker Drilling Company and its Debtor
            Affiliates [Docket No. 423]

     J.     Declaration of Michael W. Sumruld, Senior Vice President and Chief Financial
            Officer of Parker Drilling Company, in Support of Confirmation of the Amended
            Joint Chapter 11 Plan of Reorganization of Parker Drilling Company and its Debtor
            Affiliates [Docket No. 424]

     K.     Notice of Filing of Proposed Order Confirming the Amended Joint Chapter 11 Plan
            of Reorganization of Parker Drilling Company and Its Debtor Affiliates [to be filed
            in advance of confirmation hearing]

            Status: This matter is going forward. The Debtors have resolved all outstanding
                    objections for purposes of considering confirmation of the Plan other than
                    the Barings Objection, the U.S. Trustee Objection, and the SEC Objection.

2.   Debtors’ Motion for Entry of an Order Extending the Time within which the Debtors May
     Remove Actions [Docket No. 354]

            Response Deadline: March 5, 2019

            Responses Received: None

            Status: This matter is going forward.



                       [Remainder of page intentionally left blank.]




                                             3
      Case 18-36958 Document 431 Filed in TXSB on 03/01/19 Page 4 of 5




Houston, Texas
March 1, 2019

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Elizabeth Freeman (TX Bar No. 24009222)      Brian E. Schartz, P.C. (TX Bar No. 24099361)
1401 McKinney Street, Suite 1900             Anna G. Rotman, P.C. (TX Bar No. 24046761)
Houston, Texas 77010                         609 Main Street
Telephone: (713) 752-4284                    Houston, Texas 77002
Facsimile:    (713) 308-4184                 Telephone: (713) 836-3600
Email:        mcavenaugh@jw.com              Facsimile:   (713) 836-3601
              efreeman@jw.com                Email:       brian.schartz@kirkland.com
                                                          anna.rotman@kirkland.com
Co-Counsel to the Debtors
and Debtors in Possession                    -and-

                                             James H.M. Sprayregen, P.C.
                                             Laura Krucks (admitted pro hac vice)
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone: (312) 862-2000
                                             Facsimile: (312) 862-2200
                                             Email:        james.sprayregen@kirkland.com
                                                           laura.krucks@kirkland.com

                                             -and-

                                             Christopher J. Marcus, P.C. (admitted pro hac vice)
                                             Matthew Fagen (admitted pro hac vice)
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone: (212) 446-4800
                                             Facsimile: (212) 446-4900
                                             Email:        christopher.marcus@kirkland.com
                                                           matthew.fagen@kirkland.com

                                             Co-Counsel to the Debtors
                                             and Debtors in Possession
        Case 18-36958 Document 431 Filed in TXSB on 03/01/19 Page 5 of 5



                                     Certificate of Service

        I certify that on March 1, 2019, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
